Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
3, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00627-CV


         IN THE ESTATE OF LILLIE A. BURROUGHS, Deceased


                     On Appeal from Probate Court No. 4
                             Harris County, Texas
                      Trial Court Cause No. 396,576-401

                 MEMORANDUM                     OPINION


      Appellee, Gary W. Burroughs, has filed a motion to dismiss this appeal on
the grounds appellant, Robert Burroughs, lacks standing. Robert Burroughs filed
the notice of appeal in his capacity as the independent executor of the Estate of
Lillie A. Burroughs, Deceased, but was subsequently removed as independent
executor. Robert Burroughs did not file an amended notice of appeal in his
individual capacity. See Tex. R. App. P. 25.1(g).
      On November 16, 2012, notification was transmitted to all parties of the
court’s intention to dismiss the appeal unless, on or before December 3, 2012, a
response was filed showing meritorious grounds for continuing the appeal.
Appellant has not filed a response that demonstrates grounds to continue the
appeal. Accordingly, appellee’s motion to dismiss is granted and the appeal is
ordered dismissed.

      Appellant’s pending motion to extend time to file his brief is denied as moot.




                                       PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                         2